PER CURIAM.
This is a mandamus suit in which Robert Angelle seeks to compel the St. Martin Parish Democratic Executive Committee to correct an error in the tabulation in the final number of votes cast for him by increasing that number by two votes.
We are rendering judgment on this date in the case of J. Burton Angelle v. Robert Angelle et al., 204 So.2d 581 (No. 2266 on our docket), to the effect that a run-off election between J. Burton Angelle and Robert Angelle is necessary. The facts in that case indicate that the two votes at issue in this suit would not affect or remove the necessity for that run-off. For this reason, we believe that the question presented in the instant suit has now become moot.
For the reasons herein assigned the appeal taken herein is dismissed as being moot. The costs of this appeal are assessed to defendants-appellants.
Appeal dismissed.